DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fishkind et al. (WO 2010/085746, hereinafter “Fishkind”) in view of Milne (CA 2774066).

Regarding claim 1, Fishkind discloses a distributed computer system comprising: electronic memory configured to store a data structure that includes at least two different types of data transaction requests, wherein a first type of data transaction requests is contra-sided to a second type of data transaction requests (p. 59, lines 20-25, receiving a request; p. 143, lines 20-25, different types and contra-interest transactions); 
a transceiver configured to receive data transaction requests for processing by the distributed computer system (p. 59; it is a distributed system);
 a processing system that includes at least one hardware processor, the processing system configured to: receive, via the transceiver, a first data transaction request that is of the first type of data transaction requests (p. 18, lines 30-36, a plurality of types); 
determine whether the first data transaction request is matchable against any other data transaction requests that are pending within the data structure and contra-sided to the first data transaction request (p. 59, lines 20-25, receiving a request; p. 143, lines 20-25, different types and contra-interest transactions); 
based on determination that the first data transaction request is matchable: lock the first type of transaction requests from processing against the data structure, store the first data transaction request to a queue, and initiate a timer for a time period (p. 62, lines 30-35; An order book may include a queue of orders ordered based on some priority, a database of orders keyed based on some priority, and/or any other collection of order; p. 153, lines 10-16, transaction is locked to the order once a MP has replied on its to respond with a contra-order); and 
as a result of expiration of the timer for the time period, unlock the first type of transaction requests to process against the data structure and process data transaction requests that are included in the queue against a current state of the data structure (p. 71, if a request to cancel is received during the first time period, the request may be queued until the first time period ends and may be processed at the end of the first time period (e.g., the order may be cancelled if it was not accepted before the end of the first time).
Milne further discloses unlock one type of transaction when a time period is expired (p. 16, last 6 lines).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Milne into Fishkind to support concurrency control for write and or read.

Regarding claim 2, Fishkind in view of Milne discloses the distributed computer system of claim 1, wherein the processing system is further configured to: execute a matching engine computer process and a locking computer process, wherein the matching engine computer process handles determination of whether the first data transaction request is matchable against any other data transaction requests that are pending within the data structure and contra-sided to the first data transaction request, wherein the locking computer process handles initiation of the timer for the time period (fig. 13, “1301” pending transaction).

Regarding claim 3, Fishkind in view of Milne discloses the distributed computer system of claim 2, wherein the matching engine computer process and the locking computer process are separate computer processes (p. 153, locking transactions).

Regarding claim 4, Fishkind in view of Milne discloses the distributed computer system of claim 3, wherein the matching engine computer process and the locking computer process are executed by the same computing device (p. 47, lines 30-35).

Regarding claim 5, Fishkind in view of Milne discloses the distributed computer system of claim 1, wherein the processing system is further configured to: receive, via the transceiver, a second data transaction request that is of the first type of data transaction requests (Fig. 13; p. 47); and 
based on the first type of transaction requests being locked from processing against the data structure, add the second data transaction request to the queue (Fig. 13; p. 47).

Regarding claim 6, Fishkind in view of Milne discloses the distributed computer system of claim 5, wherein the second data transaction request is not matchable when added to the queue (p. 47, lines 30-35).

Regarding claim 7, Fishkind in view of Milne discloses the distributed computer system of claim 5, wherein the second data transaction request is a request to modify an existing data transaction request that is already stored in the data structure (p. 114, modifying an order).

Regarding claim 8, Fishkind in view of Milne discloses the distributed computer system of claim 5, wherein the processing system is further configured to: receive, via the transceiver, a third data transaction request that is of the first type of data transaction requests (p. 58, lines 10-15); and while, the first type of transaction requests are locked from processing against the data structure and determination that the third data transaction request is a request to cancel an existing data transaction request that is already stored in the data structure, cancel the existing data transaction request prior to unlocking of the type of transaction requests from processing (p. 58, lines 10-15).

Regarding claim 9, Fishkind in view of Milne discloses the distributed computer system of claim 1, wherein the processing system is further configured to: receive, after the first data transaction request is received and while the first type of transaction requests is locked from processing against the data structure, a second data transaction request that is of the second type of data transaction requests, wherein the second data transaction request is a request to modify an existing data transaction request that is stored in the data structure; and prior to processing the first data transaction request upon unlocking, modify at least one value of the existing data transaction request by processing the second data transaction request (p. 114, modifying an order).

Regarding claim 10, Fishkind in view of Milne discloses the distributed computer system of claim 9, wherein, upon unlocking the first type of transaction requests to process against the data structure, the first data transaction request is determined to be matchable against the existing data transaction request for which the at least one value was modified based on the processing of the second data transaction request.

Regarding claim 11, Fishkind in view of Milne discloses the distributed computer system of claim 1, wherein all of the data transaction requests that are included in the queue when the type of transaction requests are unlocked for processing are given the same timestamp (p. 126, with a timestamp).

Regarding claim 12, Fishkind discloses a method implemented on a computer system, the method comprising: storing, to non-transitory computer memory of a computer system, a data structure that includes at least two different types of data transaction requests, wherein a first type of data transaction requests is contra-sided to a second type of data transaction requests (p. 59, lines 20-25, receiving a request; p. 143, lines 20-25, different types and contra-interest transactions);
 receiving data transaction requests for processing by the computer system, the data transaction requests including at least a first data transaction request that is of the first type of data transaction requests (p. 59; it is a distributed system); determining whether the first data transaction request is matchable against any other data transaction requests that are pending within the data structure and contra-sided to the first data transaction request (p. 59, lines 20-25, receiving a request; p. 143, lines 20-25, different types and contra-interest transactions); based on determination that the first data transaction request is matchable: locking the first type of transaction requests from processing against the data structure, adding the first data transaction request to a queue, and starting a timer for a time period (p. 71, if a request to cancel is received during the first time period, the request may be queued until the first time period ends and may be processed at the end of the first time period (e.g., the order may be cancelled if it was not accepted before the end of the first time); and as a result of expiration of the timer for the time period, unlocking the first type of transaction requests to process against the data structure and process data transaction requests that are included in the queue against a current state of the data structure. Milne further discloses unlock one type of transaction when a time period is expired (p. 16, last 6 lines).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Milne into Fishkind to support concurrency control for write and or read.

Regarding claim 13, Fishkind in view of Milne discloses the method of claim 12, further comprising: executing a matching engine computer process and a locking computer process, wherein determining whether the first data transaction request is matchable against any other data transaction requests that are pending within the data structure and contra-sided to the first data transaction request is handled by the matching engine computer process, wherein the timer for the time period is handled by the locking computer process (Fishkind, fig. 13, “1301” pending transaction).

Regarding claim 14, Fishkind in view of Milne discloses the method of claim 13, wherein the matching engine computer process and the locking computer process are separate computer processes that are executed on the same computing device (p. 153, lines 10-15, lock transactions).

Regarding claim 15, Fishkind in view of Milne discloses the method of claim 12, further comprising: receiving a second data transaction request that is of the first type of data transaction requests (Fig. 13); and based on the first type of transaction requests being locked from processing against the data structure, adding the second data transaction request to the queue (Fig. 13; p. 47).

Regarding claim 16, Fishkind in view of Milne discloses the method of claim 15, wherein the second data transaction request is not matchable when added to the queue (p. 71, no matching).

Regarding claim 17, Fishkind in view of Milne discloses the method of claim 15, wherein the second data transaction request is a request to modify an existing data transaction request that is already stored in the data structure (p. 114, modifying an existing order).

Regarding claim 18, Fishkind in view of Milne discloses the method of claim 15, further comprising: receiving a third data transaction request that is of the first type of data transaction request (p. 58, lines 10-15); and 
while, the first type of transaction requests are locked from processing against the data structure and determination that the third data transaction request is a request to cancel an existing data transaction request that is already stored in the data structure, cancelling the existing data transaction request prior to unlocking of the type of transaction requests from processing (p. 58, lines 10-15).

Regarding claim 19, Fishkind in view of Milne discloses the method of claim 12, further comprising receiving, after the first data transaction request is received and while the first type of transaction requests is locked from processing against the data structure, a second data transaction request that is of the second type of data transaction requests, wherein the second data transaction request is a request to modify an existing data transaction request that is stored in the data structure; and 
prior to processing the first data transaction request upon unlocking, modifying at least one value of the existing data transaction request by processing the second data transaction request, wherein, upon unlocking the first type of transaction requests to process against the data structure, matching the first data transaction request to the existing data transaction request for which the at least one value was modified (p. 114, modifying an order).

Regarding claim 20, Fishkind discloses a non-transitory computer readable storage medium storing a computer executable instructions for use with a computer system, the stored instructions comprising instructions that cause the computer system to: 
store, to electronic memory of the computer system, a data structure that includes at least two different types of data transaction requests, wherein a first type of data transaction requests is contra-sided to a second type of data transaction requests (p. 59, lines 20-25, receiving a request; p. 143, lines 20-25, different types and contra-interest transactions); 
receive data transaction requests, the data transaction requests including a first data transaction request that is of the first type of data transaction requests (p. 59; it is a distributed system); 
determine whether the first data transaction request is matchable against any other data transaction requests that are pending within the data structure and contra-sided to the first data transaction request (p. 59, lines 20-25, receiving a request; p. 143, lines 20-25, different types and contra-interest transactions); 
based on determination that the first data transaction request is matchable: lock the first type of transaction requests from processing against the data structure, store the first data transaction request to a queue, and initiate a timer for a time period (p. 71, if a request to cancel is received during the first time period, the request may be queued until the first time period ends and may be processed at the end of the first time period (e.g., the order may be cancelled if it was not accepted before the end of the first time); and 
as a result of expiration of the timer for the time period, unlock the first type of transaction requests to process against the data structure and process data transaction requests that are included in the queue against a current state of the data structure. Milne further discloses unlock one type of transaction when a time period is expired (p. 16, last 6 lines).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Milne into Fishkind to support concurrency control for write and or read.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUANKHANH D PHAN whose telephone number is (571)270-3047.  The examiner can normally be reached on Mon-Fri, 10:00am-18:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.
/TUANKHANH D PHAN/Examiner, Art Unit 2154